Citation Nr: 0909276	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  08-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to undiagnosed 
illness.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to undiagnosed 
illness.

3.  Entitlement to service connection for fibromyalgia, to 
include as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is objective evidence of the medically unexplained 
chronic multisymptom illness of CFS.

2.  The competent evidence does not demonstrate the medically 
unexplained chronic multisymptom illness of IBS.

3.  The competent evidence does not demonstrate the medically 
unexplained chronic multisymptom illness of fibromyalgia.


CONCLUSIONS OF LAW

1.  CFS was incurred in active service in Southwest Asia.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

2.  IBS was not incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).

3.  Fibromyalgia was not incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since the Board has decided to grant the claim for 
service connection for CFS, any failure to notify and/or 
assist the veteran as to this claim cannot be considered 
prejudicial to the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, June 2007 letters 
advised the veteran of the evidence necessary to substantiate 
her claims for service connection and the respective 
obligations of the veteran and the VA in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims were thereafter denied in the rating decision of 
August 2007, and the November 2007 statement of the case.  
The veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in the 
June 2007 letters.  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of her claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment records.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  While there is an 
indication that there are additional treatment records from 
Emory University that have not been requested by the RO, the 
Board's review of the January 2008 medical summary of the 
veteran's treatment at Emory University provides a 
comprehensive synopsis of the veteran's treatment there, 
indicates that the veteran had no trouble with constipation, 
and reveals that the veteran was examined at this facility 
for her neurological manifestations of weakness and 
incoordination.  Consequently, the Board does not find that 
the veteran's claims for service connection for IBS and 
fibromyalgia require remand so that the RO can obtain these 
additional treatment records.  An etiological examination 
with respect to these claims is not warranted as there is no 
current showing of chronic symptoms or disability as to 
warrant such an examination pursuant to the applicable 
regulation.  See 38 C.F.R. § 3.159(c)(4)(A) (2008).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for CFS, IBS, and 
Fibromyalgia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2008); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board would like to further point out that, on December 
27, 2001, the President signed into law H.R. 1291, the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976, which contains, among other 
things, new provisions relating to Persian Gulf War veterans. 
Section 202 of the new statute expands compensation 
availability for Persian Gulf vets to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, in addition to any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
These changes were effective on March 1, 2002.

Turning first to the claims for service connection for IBS 
and fibromyalgia, the pertinent evidence of record does not 
reflect any evidence of current disability.  First, although 
the veteran had complaints of constipation following a 
partial hysterectomy during service in 1982, there were 
thereafter no additional complaints of similar problems and 
separation examination in June 1992 does not reflect any 
pertinent complaints, treatment, or diagnoses.  In addition, 
despite some recent indication by the veteran that she had a 
history of IBS, private and VA treatment records dated since 
August 2001 do not reflect any persistent complaints or 
treatment for fibromyalgia or IBS.  In fact, right arm pain 
in October 2003 was diagnosed as epicondylitis (which was 
noted to have resolved in February 2006) and while the 
veteran complained of increased bowel movements, they were 
noted to be of normal consistency and there was a diagnosis 
of probable lactose intolerance.  Similarly, complaints of 
pain in the fingers in March 2004 were diagnosed as 
arthritis, or possibly, early rheumatoid arthritis, 
complaints of toe pain in May 2004 were diagnosed as 
callus/bunion, and while the etiology of some toe pain in 
November 2006 was noted as unclear, it was also noted to be 
resolved.  In addition, private medical records from February 
2005 specifically note that there was no history of diarrhea, 
blood in the stools, significant abdominal or epigastric 
pain, or of diffuse joint pains, arthritic conditions, 
myalgias, or arthralgias.  While the veteran did report the 
use of laxatives for constipation in December 2007 and joint 
pain in January 2008, no diagnosis was provided with respect 
to the complaint of joint pain, and as was noted earlier, the 
January 2008 medical summary from Emory University indicates 
that the veteran had no problem with constipation.  

Accordingly, based on all of the foregoing, the Board finds 
that these claims must fail on the basis of no current 
disability.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, in 
reaching this conclusion, the Board recognizes that the 
veteran and her spouse are capable of stating that she has 
suffered from certain symptoms since service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, they have not been 
shown to have training or other expertise that would enable 
them to diagnose fibromyalgia or IBS.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to the treatment or complaints of IBS and 
fibromyalgia since service, or a compensable level of 
disability, to establish compliance with the required showing 
of objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.

In this regard, the reports of IBS and fibromyalgia have not 
been objectively supported by examination other than by 
sporadic reports of joint pain and constipation, which, for 
the most part, have resulted in known diagnoses, and whether 
the statements of the veteran and her spouse are sufficient 
to confirm "objectively" a "sign" of IBS or fibromyalgia is, 
in the Board's view, a highly dubious proposition.  However, 
even assuming that the regulation contemplates the grant of 
service connection on such lay evidence, without competent 
medical evidence to confirm objectively the existence of IBS 
or fibromyalgia, the lay evidence alone does not demonstrate 
manifestation of compensable degree.

There is also no evidence that persuasively shows the veteran 
has IBS or fibromyalgia that causes material impairment in 
the industrial setting.  Since IBS and fibromyalgia were not 
present in service and certainly are not shown to a 
compensable degree post service, there is simply no current 
disability to connect to the veteran's active military 
service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for IBS 
and fibromyalgia.  

On the other hand, turning to the remaining claim for service 
connection for CFS, it is clear that the veteran's complaints 
of weakness and fatigue have been demonstrated to be chronic, 
continuing, and representative of significant disability 
based on the earliest treatment records available.  Thus, the 
existence of disability is conceded as to this claim.  

Instead, the most significant question that exists with 
respect to this claim concerns whether Dr. Verson's diagnosis 
of Creutzfeldt-Jakob disease renders the veteran's claim 
subject to denial on the basis that the veteran's chronic 
fatigue has been attributed to a known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  In this regard, however, as the 
veteran's spouse has indicated, the history of this 
disability reflects various diagnoses, and in some cases, no 
diagnosis.  While it is true that Dr. Verson has linked the 
veteran's fatigue and weakness to Creutzfeldt-Jakob disease, 
it is also true that this diagnosis has been placed into 
question by Dr. Verson himself, when he noted in June 2006 
that the veteran's condition was undergoing a longer than 
normal deterioration.  In addition, in a subsequent statement 
dated in April 2007, after noting the veteran's worsening 
symptoms, which included marked fatigue, he stated that it 
was more likely than not that the symptoms she was 
experiencing resulted from her participation in the Gulf War.  
The January 2008 medical summary from Emory University 
additionally reflects that the staff at Emory explained to 
the veteran's family that Creutzfeldt-Jakob was more rapid 
than her neurological disorder, but that there were some 
similarities.  The family was further advised that the only 
way to confirm the disease was through brain biopsy, and they 
were not willing to subject the veteran to this.  Thus, the 
veteran's chronic fatigue is currently found to be without 
conclusive pathophysiology or etiology.  See 38 C.F.R. 
§ 3.317(a)(2)(ii).  

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the veteran's persistent and worsening 
symptom of fatigue has not been attributed to a known 
clinical diagnosis, and that entitlement to service 
connection for chronic fatigue syndrome is therefore 
warranted.  


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for fibromyalgia is denied.


____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


